LANDAU, J.
Father moves that we reconsider our opinion, 147 Or App 319, 936 P2d 388 (1997), in which we reversed the trial court’s judgment of child support arrearage and remanded for entry of a modified arrearage judgment in the amount of $8,005.59. Father insists that we incorrectly calculated the arrearage, apart from our decision not to credit him with payments that he made on mother’s credit card obligations. According to father, the total arrearage should not exceed $5,130, and, subtracting $3,330 that he already has paid, the trial court should be instructed to enter a modified arrearage judgment for no more than $1,830. We allow the motion to reconsider and adhere to our opinion as modified.
 We have reexamined the record and do not arrive at the figures that father proposes. The total obligation for the relevant period of time was $24,600. The record contains canceled checks for a total of $16,594.42 in support payments. That leaves a balance of $8,005.58. On reconsideration we do note, however, that at trial mother conceded that an additional five payments of $200 each were made. Accordingly, the outstanding arrearage totals $7,005.58. As for the $3,330 that father says he has paid since the entry of the trial court’s judgment, there is nothing in the record on appeal to substantiate that payment, and we therefore are not in a position to order the trial court to reduce the judgment by that amount.
Motion for reconsideration allowed; modified and remanded for entry of judgment of arrearage in the amount of $7,005.58; adhered to as modified.